EXHIBIT 23J CONSENT OF INDEPENDENT AUDITORS As independent registered public accountants, we hereby consent to the use of our report incorporated by reference herein dated July 23, 2009 on the financial statements of AMIDEX™ Funds, Inc., comprising the AMIDEX35™ Israel Mutual Fund and the AMIDEX™ Cancer Innovations & Healthcare Mutual Fund as of May 31, 2009 and for the periods indicated therein and to the references to our firm in the Prospectuses and the Statements of Additional Information in this Post-Effective Amendment to AMIDEX™ Funds, Inc. Registration Statement on Form N-1A. Cohen Fund Audit Services, Ltd.
